

	

		II

		109th CONGRESS

		2d Session

		S. 2634

		IN THE SENATE OF THE UNITED STATES

		

			April 24, 2006

			Mr. Craig introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To amend title 38, United States Code, to strike the term

		  of the positions Under Secretary for Health and the Under Secretary for

		  Benefits and simplify appointments to such positions.

	

	

		1.Modification of authorities

			 on appointment of the Under Secretary for Health and the Under Secretary for

			 Benefits

			(a)Under Secretary

			 for Health

				(1)Repeal of term

			 of officeSection 305 of title 38, United States Code, is amended

			 by striking subsection (c).

				(2)Repeal of

			 requirement for commission on appointmentSuch section is further

			 amended by striking subsection (d).

				(b)Under Secretary

			 for Benefits

				(1)Repeal of term

			 of officeSection 306 of title 38, United States Code, is amended

			 by striking subsection (c).

				(2)Repeal of

			 requirement for commission on appointmentSuch section is further

			 amended by striking subsection (d).

				

